Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 17/110,364 filed on 12/03/2020. Claims 1-9 are pending in this communication.

Priority
This application claims priority from JAPAN 2020-008829 01/23/2020. Priority date has been accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Examiner’s Note
The examiner is requesting the applicant’s representative to provide direct phone number and email address in next communication, which will be very helpful to advance the prosecution.
Generally the text that are italicized are claims; the text that are in bold are reference citations (with some obvious exception); the text which is neither italicized nor bolded are by the examiner.
The Examiner used figures, paragraph and line numbers from the instant application’s pre-grant publication or pdf copy of allowance. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Objection 
The title of the invention is not descriptive. A new title is requested which is clearly indicative of the invention to which the claims are directed to.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 2, 8 & 9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over KALER; Christopher G. et al., Pat. No.: US 8,015,204 B2 in view of FREEMAN; Jeffrey et al., Pub. No.: US 2019/0251281 A1.

Regarding Claim 1, KALER discloses an information processing system configured to perform access management using meta information including information indicating access authority for directories having a hierarchical structure for accessing a file, the information processing system comprising
a plurality of information processing devices configured to manage the meta information of each directory from a higher directory of the file to the file in a distributed manner, wherein at least one information processing device among the plurality of information processing devices is configured {col. 3 lines 36-39, “The invention may also be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network” … claim 1, “a resource scope statement that identifies a plurality of objects for which the scoped access control metadata element provides access rights by defining a portion of a directory hierarchy indicating that the scoped access control metadata element provides access rights for a plurality of file objects located at or below the specified portion of the directory hierarchy … col. 6 lines 55-58”. Examiner’s note: the objects are files organized in directory hierarchy with metadata attached with access rights} to:
receive an access request to the file {col. 2 lines 27-29, “the user requesting access to the object with a range of users subject to the metadata element's included access rights”};
 respond with a confirmation result of the access authority {col. B, “Each rule statement 911, 913 may include a statement ID scope 915, and either or both of a list of granted access rights 917, and a list of explicitly denied access rights 919. The statement ID scope 915 identifies a range of one or more users to whom the granted rights 917 and/or denied rights 919 of the rule statement 911 apply”} according to confirmation of the access authority of an access request source from the higher directory of the file to the file based on the meta information {col. 7 lines 45-46, “security 409 may include a digital signature to ensure that the metadata comes from a source authorized”};
… from the higher directory to {as reference’s claim 1 portion cited above} …
KALER, however, does not explicitly disclose
obtain a determination result by determining whether to create an access right confirmation history of the confirmation result of the access authority of the access request source from … the file on a basis of an access history for the file; and
in response to the determination result indicating that the creating of the access right confirmation history Is to be performed, create the access right confirmation history in association with identification information of the access request source. 
In an analogous reference FREEMAN discloses
obtain a determination result by determining whether to create an access right confirmation history of the confirmation result of the access authority of the access request source … the file on a basis of an access history for the file {[0031], “requestor may include providing the access-right requestor's details for display on the access right, storing the access-right requestor's details in a database” … [0034], “The platform (deployed in a network environment) enables the primary assignment system to identify the users, potentially evaluate their historical access right requests and/or track their future access right requests”}; and
in response to the determination result indicating that the creating of the access right confirmation history Is to be performed, create the access right confirmation history in association with identification information of the access request source {[0032], “the secondary assignment system can generate digital access right data that represents the digital access right associated with the requested access right”}. 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify KALER’s technique of ‘managing access rights where access control metadata element provides access rights for a plurality of file objects located at or below the specified portion of the directory hierarchy’ for ‘creating file access rights and keep history of access by a user’, as taught by FREEMAN, in order to manage directory based user access rights of a file. The motivation is – document metadata helps enterprises store, find and manage business documents more effectively. It ensures the right content is available to the right people, quickly and securely with proper access rights managed by hierarchical directory system.
All references are inventions in analogous area but each invention teaches specific claimed limitation specifically and other references mutually cure each other’s deficiencies. When all claimed techniques are combined they teach claimed invention. The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims unless addressed separately. 

Regarding Claim 2, KALER as modified by FREEMAN discloses all the features of claim 1. The combination further discloses
wherein the information processing device determines whether the access right confirmation history for the file and the access request source has been created when receiving the access request to the file, and collectively confirms the access authority of the access request source … to the file on a basis of the access right confirmation history in a case where the access right confirmation history has been created {FREEMAN: [0030], “system can automate user communication strategies to users based on a historical analysis of the users' request probability or request history”. Examiner’s note: automated strategy of evaluating users’ file access right means it can be created when receiving an access request}.
… from the higher directory {KALER: col. 6 lines 55-58, “Scope 403 may include a portion of a directory hierarchy (e.g., c:\root\users\jdoe\), indicating that metadata element 401 describes all files located at or below the specified subdirectory”} …


Regarding claim 8, claim 8 is claim to a device using the system of claim 1. Therefore, claim 8 is rejected for the reasons set forth for claim 1. 

Regarding claim 9, claim 9 is claim to a non-transitory computer-readable storage medium using the system of claim 1. Therefore, claim 9 is rejected for the reasons set forth for claim 1. 

 Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over KALER; Christopher G. et al., Pat. No.: US 8,015,204 B2 in view of FREEMAN; Jeffrey et al., Pub. No.: US 2019/0251281 A1 and further in view of KICHIKAWA; Tomohiro, Pub. No.: US 2012/0036583 A1.

Regarding Claim 3, KALER as modified by FREEMAN discloses all the features of claims 2 & 1. However, the combination does not explicitly disclose
the information processing device erases the access right confirmation history according to the access history in a past predetermined period for the file in the case where the access right confirmation history has been created.
 In an analogous reference KICHIKAWA discloses
the information processing device erases the access right confirmation history according to the access history in a past predetermined period for the file in the case where the access right confirmation history has been created {[0104], “When the operation of changing an existing access right is performed, for example, the superiority relationship determination module 150 may perform an additional process for determining whether or not the access control list change history table 1500 regarding the access right changer satisfies a predetermined condition (for example, the superiority relationship determination module 150 determines whether the access right changer has failed to delete an access control list change right of a predetermined user a predetermined number of times or more within a predetermined period of time)”}.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to further modify KALER’s technique as modified by FREEMAN of ‘managing access rights where access control metadata element provides access rights for a plurality of file objects located at or below the specified portion of the directory hierarchy for creating file access rights and keep history of access by a user’  for ‘access right changer satisfies a predetermined duration condition’ by KICHIKAWA, in order to determine access rights of a file user for a duration. The motivation is reducing lookup time and be accurate for a time duration instead of computing for whole duration of a record which saves energy consumption of additional computing activity.

Claims 4-7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over KALER; Christopher G. et al., Pat. No.: US 8,015,204 B2 in view of FREEMAN; Jeffrey et al., Pub. No.: US 2019/0251281 A1 and further in view of ZAIFMAN; Arthur et al. Pub. No.: US 2010/0138922 A1.

Regarding Claim 4, KALER as modified by FREEMAN discloses all the features of claims 2 & 1. However, the combination does not explicitly disclose
the information processing device inquires of another information processing device that manages the meta information of an intermediate directory of a layer between the higher directory and the file about the access authority of the access request source from the higher directory to the intermediate directory in a case where the access right confirmation history has not been created.
In an analogous reference ZAIFMAN discloses
the information processing device inquires of another information processing device that manages the meta information of an intermediate directory of a layer between the higher directory and the file about the access authority of the access request source from the higher directory to the intermediate directory in a case where the access right confirmation history has not been created {ABSTRACT & Fig. 6 & [0036], “The intermediate directory "d1/hold" has access permissions that allow at least access to both a current identity and a new identity. The intermediate directory "d1/hold" forces the user to "hold" with global search permissions. The user is "held" in the intermediate directory "d1/hold" until the user successfully authenticates for the "d1/hold/d2" directory"}.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to further modify KALER’s technique as modified by FREEMAN of ‘managing access rights where access control metadata element provides access rights for a plurality of file objects located at or below the specified portion of the directory hierarchy for creating file access rights and keep history of access by a user’  for/where/to ‘use of an intermediate directory to manage access rights. The motivation is – document metadata helps enterprises store, find and manage business documents more effectively. It ensures the right content is available to the right people, quickly and securely with proper access rights managed by hierarchical directory system.
All references are inventions in analogous area but each invention teaches specific claimed limitation specifically and other references mutually cure each other’s deficiencies. When all claimed techniques are combined they teach claimed invention. The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims unless addressed separately. 

Regarding Claim 5, KALER as modified by FREEMAN discloses all the features of claims 2 & 1.  The combination further discloses
… when receiving a notification notifying that the access right {[0069], “Access management system 185 can also allocate access rights for resources and facilitate transmissions of notifications of the available rights to a set of user devices”} …
However, the combination does not explicitly disclose
a client device configured to: transmit the access request to the information processing device; and
inquire of another information processing device that manages the meta information of an intermediate directory of a layer between the higher directory and the file about the access authority of the access request source from the higher directory to the intermediate directory when receiving a notification notifying that the access right confirmation history has not been created from the information processing device as a response to the access request.
ZAIFMAN further discloses
a client device configured to: transmit the access request to the information processing device {Fig. 6, elements d1, d2}; and
inquire of another information processing device that manages the meta information of an intermediate directory of a layer between the higher directory and the file about the access authority of the access request source from the higher directory to the intermediate directory … confirmation history has not been created from the information processing device as a response to the access request {Fig. 6 & [0036], “The intermediate directory "d1/hold" has access permissions that allow at least access to both a current identity and a new identity. The intermediate directory "d1/hold" forces the user to "hold" with global search permissions. The user is "held" in the intermediate directory "d1/hold" until the user successfully authenticates for the "d1/hold/d2" directory"}.

Regarding Claim 6, KALER as modified by FREEMAN and ZAIFMAN discloses all the features of claim 5. The combination further discloses
wherein the client device selects whether to simultaneously inquire of the plurality of information processing devices including the information processing device and the another information processing device about the access authority of the access request source from the higher directory to directories of all of layers between the higher directory and the flle, in addition to transmission of the access request, on a basis of a use history by the access request source {ZAIFMAN: Fig. 9 & [0049], “As each new directory d(N) is encountered when traversing the hierarchical file structure (illustrated as reference numeral 40 in FIGS. 3 and 6-8), the operating system 24 and/or the software application 28 may query the trusted key server 120 for the access permissions of the "next" d(N+ 1) directory in the path. A query 124 is sent to the trusted key server 120 via the communications network 122”. Examiner’s node: as files are stored in a distributed storage system over communication network, the query must traverse covering all directories wherever they are mounted}.

Regarding Claim 7, KALER as modified by FREEMAN and ZAIFMAN discloses all the features of claim 4. The combination further discloses
wherein the intermediate directory is a directory higher by two or more layers than a layer of the file of an access request destination {[0005], “This access scheme is scalable, such that N different layers in the hierarchical file structure may require N different authentications”}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034. The examiner can normally be reached on M-F 8:30AM-5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ashok B. Patel can be reached on 571-272-3972. The fax phone number for Examiner Farooqui assigned is 571-270-2034.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-flee). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491